                                  UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEW JERSEY


   TIMOTHY HARMON, et al.,

                        Plaintiffs,                      Civil Action No.: 17-cv-02437 (PGS)(ZNQ)

             v.
                                                                       MEMORANDUM
  BOROUGH OF BELMAR, et al.,                                            AND ORDER

                        Defendants.



 SHERIDAN, U.S.D.J.

         This matter comes before the Court on Defendants’ motion to dismiss Counts
                                                                                    X and XI of
 Plaintiffs’ Fourth Amended Complaint for failure to state a claim upon
                                                                        which relief can be
 granted.’        (ECF Nos. 96, 100). Tn the Fourth Amended Complaint, Plaintiffs assert
                                                                                         two new
claims: (i) Breach of the Redevelopment Agreement (Count X); and (ii) Breach
                                                                             of the Implied
Covenant of Good Faith and Fair Dealing (Count XI). In the instant motion
                                                                          , Defendants seek
dismissal of those new Counts on the grounds that Plaintiffs are not third-party
                                                                                 beneficiaries of the
subject Redevelopment Agreement and therefore lack standing to bring
                                                                     these claims.                   In the
alternative, Defendants argue that dismissal is warranted because there was
                                                                            no breach of the
Redevelopment Agreement and no bad faith. For the reasons stated herein, Defend
                                                                                ants’ motions
to dismiss are denied.




 Defendants also seek an extension of time to file an answer to any remaining claims until
                                                                                            such time that
Defendants’ motion to dismiss is ruled upon by the Court. (Id.) That request is granted
                                                                                        . Defendants
shall file an answer to any remaining claims within thirty (30) days of this Memorandum
                                                                                          and Order.
                                           BACKGROUND

        The Court presumes that the parties are familiar with the factual context and the procedural

history of this action, which are set forth at length in the Court’s prior Memorandum and Order

dated November 20, 2018 (ECF No. 63). Accordingly, in the interest of judicial economy, the

Court will recapitulate only those facts integral to resolving the instant motion.

        Plaintiffs Timothy and Matthew Harmon (“Plaintiffs”) maintain restaurants and bars in the

Borough of Belmar, New Jersey. (Fourth Amended Complaint (“FAC”) ¶91 2-3). The Defendant

Borough of Belmar (the “Borough”) is a resort community located along the Jersey Shore. (Id.
                                                                                             ¶
5).

        The northern boundary of the Borough is marked by the Shark River Inlet and the Shark

River. (Id. ¶ 6). The Borough created a redevelopment area along and near its boundary with the

Shark River, including the property Plaintiffs refer to as the “Salt property” or the “Loko property.”

(IdJJ[7).

        In January 2014, the Borough entered into the subject Redevelopment Agreement with real

estate developer Loko, LLC (“Loko”). (Id. ¶ 8). The Redevelopment Agreement provided for a

two-phase redevelopment of the Loko property; the first phase provided for the construction and

operation of an outdoor café and bar; and the second phase provided for the construction of

residential condominium units in which the first floor would contain commercial space. (Id. 91 10).

       Throughout the course of Loko’s negotiations with the Borough concerning the

Redevelopment Agreement, Loko was engaged in discussions, consultations, and negotiations

with Plaintiffs in a purported effort to induce Plaintiffs to own and operate the outdoor café and

bar on the Loko property. (Id. ¶ 11). Plaintiffs allege that the Borough, the Mayor, and others

were aware that Loko intended to have Plaintiffs operate the outside café and bar. (Id.).



                                                  2
        On or about March 20, 2015, Plaintiffs entered into a lease agreement with Loko to

construct and operate the outdoor bar and café on the Loko property. (Id. ¶ 13). Thereafter,

Plaintiffs engaged contractors, obtained construction permits, and began the process of

constructing the outdoor bar or café, which is referred to by Plaintiffs as the “Salt facility” or

“Salt.” (Id. ¶ 14).

        In this version of the complaint, Plaintiffs allege, however, that they were ultimately

prevented from opening and operating the Salt facility as result of Defendant’s breach of the

Redevelopment Agreement.        (Id. ¶91 184-98).           Specifically, Plaintiffs allege that Defendants

breached Article 5.27 of the Redevelopment Agreement, which provides, in pertinent part:

               5.27. Borough Cooperation. The Borough shall cooperate with
               and assist the Redeveloper [or, Loko] so as to enable [Lokol to
               implement, develop and complete the Project in accordance with the
               Concept Plan and to otherwise perform [Loko’s] obligations and
               responsibilities under this Redevelopment Agreement.            This
               cooperation shall include, but not be limited to, (a) causing all
               construction and building permits over which the Borough or any of
               its agencies or offices has jurisdiction to be granted to [Loko]
               provided the applications for same comply with applicable law,
               [and] (b) assisting [Loko] in obtaining Governmental Approvals, in
               expediting required action by the Board in connection with site plan
               and subdivision applications filed by [Loko] in connection with this
               Redevelopment Agreement      .   .   Nothing herein, however, shall
                                                    .   .




               constitute a guaranty or a warranty by the Borough that [Loko] will
               obtain site plan approval from the Planning Board, or any other
               Governmental Approvals, that may be required from any
               governmental or quasi-governmental entity.

(Id. 91 189; see also Defendants’ Moving Br., Ex. A, Redevelopment Agreement, Article 5.27 at

19, ECF No. 96-3). Rather than “cooperating and assisting” in the construction of the two-phase

project set forth in the Redevelopment Agreement, which included Plaintiffs’ Salt facility, the

Borough allegedly “interfered with and disrupted the construction of Salt and, inter alia, delayed,




                                                        3
    denied, or refused to issue permits for Salt despite its having been approved by the Borough

    Planning Board.” (Id.   ¶ 190).
              In particular, Plaintiffs contend that Defendants breached Article 5.27 of the

    Redevelopment Agreement by: (i) filing a false Coastal Area Facility Review Act (“CAFRA”)

    claim with the New Jersey Department of Environmental Protection in an effort to stop the project

    (Id.   ¶ 191); (ii) issuing stop-work orders based upon erroneous correspondence indicating that
    construction on the Salt facility failed in numerous ways to comply with the plans approved by the

    Borough Planning Board (id.       ¶91 192-93); (iii) appearing before the Borough Planning Board to
    object to the approval of an amended site plan for the Salt facility (id.    ¶ 194); (iv) and voting
    against Plaintiffs’ liquor license transfer application despite knowing that the Borough Council

had previously approved the Redevelopment Agreement that provided for such an outdoor

establishment to be located on the premises (id.       ¶   195).2


             Plaintiffs do not purport to be parties to the Redevelopment Agreement. Rather, Plaintiffs

contend that they are third-party beneficiaries of the Redevelopment Agreement because the

Agreement provided for the construction of the outdoor café and bar at the Loko property—Salt—--

in which Plaintiffs agreed to operate. (Id.      ¶91 185-88).
             Defendants oppose Plaintiffs’ contention that they are third-party beneficiaries because

Article 3.02 of the Redevelopment Agreement did not permit Loko to lease any part of the Loko

property to Plaintiffs without the express written consent of the Borough, which Loko did not

obtain. Article 3.02 provides, in relevant part:

                    3.02. Description of Covenants. The covenants to be imposed
                    upon the Redeveloper [or, Loko], his successors and assigns, and
                    recorded in the form of a Declaration of Covenants and Restrictions


2
 The facts surrounding each of these purported breaches are set forth at length in the prior Memo.
(Memorandum at 2-6, ECF No. 63).

                                                      4
                  (“Exhibit D”), shall set forth that [Loko] and his successors and
                  assigns shall:
                                                  *   *   *

                  (b) [Loko] shall not sell, lease or otherwise transfer all or any portion
                  of the Property (other than to individual residential or retail tenants)
                  without the written consent of the Borough, provided however that
                  the issuance of a Certificate of Completion for the Property shall
                  constitute written approval for such sale or lease.

(Redevelopment Agreement, Article 3.02 at 10 (emphasis supplied)). As emphasized, however,

the Redevelopment Agreement exempts leases to “retail tenants” from Loko’ s obligation to seek

the express written consent of the Borough. The Redevelopment Agreement does not define the

term “retail tenant,” nor do Defendants.

           Defendants also contend that other Articles of the Redevelopment Agreement demonstrate

no contractual intent to recognize the rights of any third party to enforce the Agreement, including

Plaintiffs. For example, Defendants point to Article 5.03 which expressly allocates to Loko the

sole responsibility for the construction of the project. Article 5.03 provides, in pertinent part:

                  5.03.    Redeveloper Undertakings. In addition to any other
                  obligation, responsibility, condition or undertaking set forth herein,
                  or as set forth in an approval that may be granted for the Project by
                  the Planning Board, or any other Governmental Approvals, the
                  Redeveloper [or, Loko] agrees to undertake the following at the
                  [Loko’s] sole cost and expense:
                                                  *   *   *

                 (c) Complete the Riverwalk [or, the Loko property]              .in .   .



                 accordance with the Concept Plan and the Site Plan at [Loko’s] sole
                 cost and expense.

(Redevelopment Agreement, Article 5.03 at 13). Based on the foregoing, among other reasons,

Defendants seek dismissal of Counts X and XI for failure to state a claim upon which relief can be

granted.




                                                      5
                                          LEGAL STANDARD

        On a motion to dismiss for failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6), the

Court is required to accept as true all allegations in the Fourth Amended Complaint and all

reasonable inferences that can be drawn therefrom, and to view them in the light most favorable

to the non-moving party. See Jordan v. Fox, Rothschild, O’Brien & Frankel, 20 F.3d 1250, 1261

(3d Cir. 1994). “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.” Ashcroft v. Jqbal, 556

U.S. 662, 678 (2009) (quoting Bell All. Corp.     ij’.   Twombly, 550 U.S. 544, 570 (2007)). While a

court will accept well-pleaded allegations as true for the purposes of the motion, it will not accept

bald assertions, unsupported conclusions, unwarranted inferences, or sweeping legal conclusions

cast in the form of factual allegations. Iqbal, 556 U.S. at 678-79; see also Morse v. Lower Merion

School District, 132 F.3d 902, 906 (3d Cir. 1997). A complaint should be dismissed only if the

well-pleaded alleged facts, taken as true, fail to state a claim. See In re Warfarin Sodium, 214 F.3d

395, 397-98 (3d Cir. 2000). The question is whether the claimant can prove any set of facts

consistent with his or her allegations that will entitle him or her to relief, not whether that person

will ultimately prevail. Semerenko v. Cendant Corp., 223 F.3d 165, 173 (3d Cir. 2001). “The

pleader is required to ‘set forth sufficient information to outline the elements of his claim or to

permit inferences to be drawn that these elements exist.” Kost v. Kozakewicz, 1 F.3d 176, 183

(3d Cir. 1993) (citation omitted). “While a complaint attacked by a Rule 12(b)(6) motion to

dismiss does not need detailed factual allegations, a plaintiff’s obligation to provide the ‘grounds’

of his ‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic recitation

of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555 (internal quotation

marks and citation omitted). “Factual allegations must be enough to raise a right to relief above



                                                  6
 the speculative level,   .   .   .   on the assumption that all the allegations in the complaint are true (even

 if doubtful in fact)                 Id.

         In deciding motions under Rule 12(b)(6), courts may consider “document[s] integral to or

explicitly relied upon in the complaint may be considered without converting the motion
                                                                                        [to
dismiss] into one for summary judgment.” In re Burlington Coat Factory Sec. Litig., 114
                                                                                        F.3d
 1410, 1426 (3d Cir. 1997) (emphasis in original) (citation and quotation marks omitted).
                                                                                          “The
rationale underlying this exception is that the primary problem raised by looking to documents

outside the complaint—lack of notice to the plaintiff—is dissipated ‘[w]here plaintiff has
                                                                                           actual
notice.. and has relied upon these documents in framing the complaint.” Id. (citation omitted);
          .




see also In reAsbestos Prod. Liab. Litig. (No. VI), 822 F.3d 125, 134 (3d Cir. 2016). Accordingly,

for purposes of resolving the instant motion, the Court will consider only documents “integral
                                                                                               to
or explicitly relied upon in the complaint,” such as, for example, the Redevelopment Agreement

and any amendments thereto.                   The Court will not consider, however, any documents or

correspondences filed by Defendants in support of their motion that are extraneous to the FAC

(see Certification of Certification of Counsel in Support of Motion to Dismiss Plaintiffs’ Fourth

Amended Complaint, ECF No. 96-2); nor will it consider the deposition transcript accompanying

Plaintiffs’ opposition papers (Certification of Richard K. Shaklee, Esq. in Opposition
                                                                                       to
Defendants’ Motion to Dismiss Counts X and XI of Plaintiffs’ Fourth Amended Complaint,
                                                                                       Ex.
2, ECF No. 99-1).




                                                           7
                                               ANALYSIS

         I.      STANDING

         A threshold issue is whether Plaintiffs have standing to enforce the terms of the

 Redevelopment Agreement as third-party beneficiaries. Under New Jersey law, the right to third-

 party beneficiary status is reflected by statute in N.J.S.A.   §   2A:15-2, which provides:

                A person for whose benefit a contract is made, either simple or
                sealed, may sue thereon in any court and may use such contract as a
                matter of defense in an action against him although the consideration
                of the contract did not move from him.

Id. New Jersey courts have long recognized and enforced contracts on behalf of third-party

beneficiaries. See Edwin J. Dobson, Jr., Inc. v. Rutgers, State Univ., 157 N.J. Super. 357, 408

(Law. Div. 1978), aff’d sub nom. Broadway Maim’. Corp. v. Rutgers, State Univ., 180 N.J. Super.

350, 434 A.2d 1125 (App. Div. 1981), aff’d, 90 N.J. 253, 447 A.2d 906 (1982). A third-party

beneficiary is entitled to enforce the terms of the contract, including the implied covenant of good

faith and fair dealing. See Cargill Glob. Trading v. Applied Dev. Co., 706 F. Supp. 2d 563, 579

(D.N.J. 2010) (collecting cases).

        The test for determining whether a third-party has an actionable right under a contract is

whether the parties to the contract intended that a third party receive and have a right to the benefit

of the contract. Hojnowski ex rel. Hojnowski v. Vans Skate Park, 375 N.J. Super. 568, 576, 868

A.2d 1087, 1092 (App. Div. 2005), aff’d sub      noin.   Hojnowski v. Vans Skate Park, 187 N.J. 323,

901 A.2d 381(2006). “The [parties’] contractual intent to recognize a right to performance in the

third person is the key. If that intent does not exist, then the third person is only an incidental

beneficiary, having no contractual standing.” Broadway Maint. Corp. v. Rutgers, State Univ., 90

N.J. 253, 259, 447 A.2d 906, 909 (1982) (citing Standard Gas Power Corp. v. New England Cas.

Co., 90 N.J.L. 570, 573-74 (E. & A. 1917)); see also Smith v. Boyd, 272 N.J. Super. 186, 198 (Law.


                                                   8
 Div. 1993); Rieder Communities, Inc. v. Twp. of N. Brunswick, 227 N.J. Super. 214, 222 (App.

 Div. 1988); Gold Mills, Inc. v. Orbit Processing Corp., 121 N.J. Super. 370, 373 (Law. Div. 1972).

         Where, as here, the contract is silent, New Jersey case law instructs that it is necessary for

 a reviewing court to (1) examine the pertinent provisions in the agreement and (2) the surrounding

 circumstances, in order to ascertain whether the parties intended to confer a legally enforceable

right in a third-party. Broadway Maint., 90 N.J. at 260 (citing James Talcott, Inc. v. H. Corenzwit

 & Co., 76 N.J. 305, 3 12(1978)); Rieder, 227 N.J. Super. at 223.

        In this case, discovery is required to determine the intent of the parties with respect to

whether Plaintiffs were third-party beneficiaries, and, as such, this motion is premature; but the

allegations in the complaint sufficiently set forth a plausible cause of action. For example, the

Redevelopment Agreement requires the Borough to “facilitate [the] development             .   .   .   of the
Project,” which included the outdoor café and bar. (Redevelopment Agreement at 2; see also id.,

Lx. B. at 37; FAC ¶91 11, 187). Moreover, Article 3.02(b) expressly provided that the Redeveloper

could sell or lease the subject property to retail tenants (see Redevelopment Agreement, Article

3.02(b) at 10); and, in Article 5.27, the Borough covenanted that it would cooperate with and assist

in obtaining permits and governmental approvals for all phases of the Project. (See id., Article

5.27 at 19).

        Moreover, Plaintiffs allege that throughout Loko’s negotiations of the Redevelopment

Agreement with the Borough, Loko was simultaneously in discussions with Plaintiffs to induce

them to own and operate the outdoor café and bar. (FAC ¶ 11). As such, the “Borough and the

Mayor, Council and Administrator” were all allegedly aware that the outdoor café and bar was to

be operated by Plaintiffs. (Id.; see also P1.   Opp. Br. at 7-8, 9,   10, 14, 15).




                                                     9
        In short, the provisions of the Redevelopment Agreement, together with surrounding

circumstances alleged in the FAC, raise at least a plausible claim for relief. Iqbal, 556 U.S. at 678

Accordingly, dismissal of Counts X and XI at this preliminary stage of the litigation would be

premature. Id. Rather, the facts and allegations presented to the Court more appropriately suggest

that consideration of a fully developed record is warranted. See, e.g., J. V. ex ret. Valdez v. Macy ‘s,

inc., No. CIV. 13-5957 KSH CLW, 2014 WL 4896423, at *3 (D.N.J. Sept. 30, 2014); Anthem

Worldwide Lines, Inc. v. Colgate-Palmolive Co., No. CV 04-6243 (JLL), 2005 WL 8175119, at

*3 (D.N.J. Sept. 30, 2005); see also Dunkin’ Donuts
                                                    Franchised Restaurants, LLC v. Claudia I,

LLC, No. CIV.A. 12-2010, 2013 WL 3716525, at *5 (E.D. Pa. July 15, 2013). Accordingly, the

Court will not dismiss Counts X and XI for lack of standing at this time.

        II.     BREACH OF THE REDEVELOPMENT AGREEMENT AND BREACH OF THE IMPLIED
                COVENANT OF GOOD FAITH AND FAIR DEALING (COUNTS X, XI)

       In Count X, Plaintiffs allege that Defendants breached Article 5.27 of the Redevelopment

Agreement. (FAC ¶91 185-96). In order to sustain a claim of breach of contract under New Jersey

law, a plaintiff must plausibly allege four elements: “(1) a contract between the parties; (2) a breach

of that contract; (3) damages flowing therefrom; and (4) that the party stating the claim performed

its own contractual obligations.” Frederico v. Home Depot, 507 F.3d 188, 203 (3d Cir. 2007);

Video Pipeline, Inc. v. Buena Vista Home Entm’t, Inc., 210 F. Supp. 2d 552, 561 (D.N.J. 2002);

see also Pollack v. Quick Quality Restaurants, Inc., 452 N.J. Super. 174, 188 (App. Div. 2017).

       Here, Plaintiffs set forth a short and plain statement of a cause of action for breach of the

Redevelopment Agreement. Fed. R. Civ. P. 8(a). Specifically, Plaintiffs sufficiently allege: that

they were third-party beneficiaries of the Redevelopment Agreement (FAC
                                                                        ¶91 185-88); that
Defendants breached Article 5.27 of said Redevelopment Agreement by undertaking in several

measures to interfere and disrupt in the construction of Salt, including by, inter alia, delaying,


                                                  10
denying, or refusing to issue permits for Salt (id.     ¶91 189-96); that Plaintiffs thereby suffered
damages (id.   ¶91 197-98); and that Plaintiffs performed its own contractual obligations (see id. ¶91
13-16, 190-94).     Accordingly, the Court will not dismiss Plaintiffs’ claim for breach of the

Redevelopment Agreement. Thus, Defendants’ motion to dismiss Count X is denied.

        In Count XI, Plaintiffs allege that Defendants breached the implied covenant of good faith

and fair dealing. Under New Jersey law, in every contract there is an implied covenant that

“neither party shall do anything which will have the effect of destroying or injuring the right of

the other party to receive the fruits of the contract; in other words, in every contract there exists an

implied covenant of good faith and fair dealing.” Wade v. Kessler Inst., 343 N.J. Super. 338, 345

(App. Div. 2001) (citations and quotation marks omitted), aff’d as modified, 172 N.J. 327, 798

A.2d 1251 (2002); see also Sons of Thunder, Inc. v. Borden, Inc., 148 N.J. 396, 420 (1997). “To

recover for breach of the implied covenant, a plaintiff must prove that: (1) a contract exists between

the parties; (2) the plaintiff performed under the terms of the contract; (3) the defendant acted in

bad faith with the purpose of depriving the plaintiff of rights or benefits under the contract; and

(4) the defendant’s actions caused the plaintiff to sustain damages.” Luongo v. Viii. Supermarket,

Inc., 261 F. Supp. 3d 520, 531—32 (D.N.J. 2017) (collecting cases).           The Court has already

established that Plaintiffs have plausibly alleged the first, second, and fourth elements of their

claim with respect to their breach of contract cause of action. Accordingly, only the third element,

or whether Defendants acted in bad faith with the purpose of depriving Plaintiffs of the fruits of

the Redevelopment Agreement, requires scrutiny.

       Here, Plaintiffs have pled enough facts to allow the Court to draw a reasonable inference

that Defendants may have acted in bad faith in preventing Plaintiffs from owning and operating

the outdoor bar and café at the Salt property. Iqbal, 556 U.S. at 678. The FAC is replete with



                                                  11
allegations that Defendants engaged in bad faith conduct motivated to deprive Plaintiffs of the

right to operate Salt (see, e.g., FAC ¶91 17-60, 70-72), which the Court must consider to be true for

purposes of this motion. McDermott v. Clondalkin Grp., Inc., 649 F. App’x 263, 269 (3d Cir.

2016). Accordingly, since Plaintiffs have set forth a short and plain statement of the claim under

Fed. R. Civ. P. 8(a), Defendants’ motion to dismiss Count XI is also denied.

        At oral argument, counsel for Defendant Matthew Doherty argued for the first time that

Counts X and XI should be dismissed as interposed against Doherty in his individual capacity

because Doherty was not a party to the Redevelopment Agreement. Since this argument was not

raised in Doherty’s limited briefing (ECF No. 100) and Plaintiffs were not afforded an opportunity

to respond to same, the Court will not dismiss the claims against Doherty at this time. Doherty

will have an opportunity to appropriately move for dismissal on these grounds later in the litigation,

if he so wishes.

                                           CONCLUSION

       For all of the foregoing reasons, Defendants’ motions to dismiss (ECF Nos. 96, 100) are

denied. Defendants shall have thirty (30) days from this Memorandum and Order to answer the

remaining claims (Counts IX, X, and XI).




                                                 12
                                              ORDER

       THIS MATTER having come before the Court on Defendants’ motion to dismiss

Counts X and XI of Plaintiffs’ Fourth Amended Complaint for failure to state a claim upon

which relief can be granted (ECF Nos. 96, 100); and the Court having carefully reviewed and

taken into consideration the submissions of the parties, as well as the arguments advanced; and

for good cause shown; and for the foregoing reasons;

       IT IS on this ?° day of February, 2020,

       ORDERED that Defendants’ motion to dismiss Counts X and XI (ECF Nos. 96, 100) is

       DENIED; and it is further

       ORDERED that Defendants shall file answers to the remaining claims (Counts IX, X,

       and XI) within thirty (30) days of this Order.




                                                        PETER G. SHERIDAN, U.S.D.J.




                                                13
